Citation Nr: 0307114	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  95-36 883	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple joint pain, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969, from January 1974 to March 1974, and from November 1990 
to October 1991, to include service in Southwest Asia.  The 
veteran also had active duty for training from June to 
September 1966, and from November 1976 to March 1967.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating action of 
the Philadelphia, Pennsylvania, RO which, inter alia, denied 
claims of entitlement to service connection for multiple 
joint pain and for hair loss, each claimed as due to 
undiagnosed illness.  A notice of disagreement was received 
in August 1995 and the RO issued a statement of the case that 
same month.  A substantive appeal was received from the 
veteran in October 1995.  

In May 1999, the Board remanded the claims to the RO for 
additional development.  The Board requested additional 
development in August 2002.

In a December 2002 statement, the veteran expressed his 
desire to withdraw his claim with regard to hair loss.  As 
such, the only remaining issue before the Board is that noted 
on the title page of this decision.  See 38 C.F.R. § 20.204 
(2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's multiple joint pain has been attributed to 
known clinical diagnoses of degenerative joint disease of the 
lumbar spine, and arthralgia of the hands, hips and knees of 
unknown etiology, and there is otherwise no evidence of nexus 
between any disability manifested by multiple joint pain and 
service.  


CONCLUSION OF LAW

The criteria for service connection for multiple joint pain, 
to include as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issue remaining on appeal has 
been accomplished.

Through the April 1995 rating decision, the August 1995 
statement of the case, numerous supplemental statements of 
the case and the May 1999 Board remand, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  

As indicated below, the RO and Board have consistently 
obtained pertinent VA treatment records, as identified by the 
veteran.  Such evidence has been summarized in the SOC and 
SSOCs, through which the RO also has invited the veteran to 
identify any other information and/or evidence pertinent to 
the claim.  In March 2003, the Board provided notice to the 
veteran and his representative of the evidence obtained 
during the development of his claim and offered him the 
opportunity to submitted additional evidence or argument, 
pursuant to Rule of Practice 903 (codified at 38 C.F.R. § 
20.903 (2002)).  The veteran's representative submitted an 
Informal Hearing Presentation in March 2003.  

In a May 1999 letter to the veteran, the RO notified him that 
he needed to submit additional information in support of his 
claim, specifically statements from people who knew him 
during the Persian Gulf War or after separation from service 
and detailed information necessary to allow the RO to obtain 
pertinent medical records.  The January 2002 SSOC included 
reference to the VCAA and recitation of the pertinent laws 
and regulations promulgated pursuant thereto, as well as a 
summary of the evidence that had been received and considered 
to date, and an indication as to what evidence searches had 
yielded negative results.  In a December 2002 letter to the 
veteran, the Board notified him that he would be scheduled 
for a VA examination in connection with his claim and 
informed him of the consequences of his failure to report to 
such an examination.  Hence, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran has submitted medical 
evidence and written argument in support of this claim.  The 
veteran also offered testimony at a personal hearing before 
RO personnel.  Moreover, the RO and Board have undertaken 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate his claim, including 
obtaining VA and private medical treatment records and 
arranging for the veteran to undergo several VA examinations.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate the existence of, 
any additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claim that has not 
already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Background

The veteran had active duty service in the Persian Gulf from 
October 1991 to May 1991.  He contends that the symptoms he 
now suffers are related to his service in the Persian Gulf.  

A careful review of the veteran's service medical records 
from his various periods of service reveals no complaints of 
symptoms similar to those on appeal.  Medical examinations 
consistently showed normal evaluations of the musculoskeletal 
system and were silent for any diagnosis of joint pain.  The 
Report of Medical History portion of all but one of those 
examinations included the veteran's indication that he did 
not have swollen or painful joints.  In June 1976, the 
veteran answered that question in the affirmative and the 
diagnosis was that of Achilles tendonitis.  Service medical 
records dated thereafter are silent for any findings or 
complaints referable to that diagnosis.  

The veteran was afforded a VA Persian Gulf Registry 
examination in December 1994; however, he did not complain of 
joint pain at that time.  His medical history was noted to 
include stiffness of hands, elbows, shoulders and knees.  On 
examination, the veteran had full range of motion of the back 
and extremities and normal strength.  

The report of an October 1995 VA examination noted the 
veteran's report that joint pain began after his return from 
the Persian Gulf.  He complained of "migrating" joint pain 
in the hands, wrists, neck, ankles, toes and feet.  He 
reported that increased rating very rarely occurs 
bilaterally.  The veteran reported that there is never any 
associated swelling, redness or heat.  On physical 
examination, the examiner noted no deformity of the joints 
and the veteran demonstrated full range of motion of all of 
the joints, normal strength and no pain.  The examiner 
described the examination as "completely normal."  On 
diagnostic testing, the rheumatoid factor was negative.  No 
diagnoses were offered.  

When the Board initially reviewed the veteran's appeal in May 
1999, it was noted that further examination was warranted in 
order to evaluate the veteran's claim and the appeal was 
remanded to obtain such evidence.

The report of a VA Gulf War examination in December 1999 
includes the veteran's report that he began experiencing 
joint pain while serving in the Persian Gulf.  He attributed 
it to the dramatic change in temperature which he would 
experience there.  He reported a history of pain in multiple 
joints, without significant swelling.  Following physical 
examination, the diagnosis was that of polyarthralgia.  The 
examiner noted that there was no objective evidence on 
physical examination of progressive arthropathy.  The 
examiner further commented that the veteran may have early 
osteoarthritis, but clearly did not have any inflammatory 
disorder at that time.  

The Board reviewed the veteran's appeal again in August 2002 
at which time it was determined that yet another examination 
was warranted.  

The veteran was afforded a VA examination in December 2002 at 
which time the examiner reviewed the claims file and related 
the veteran's pertinent medical history.  The veteran 
reported that he began to experience intermittent unilateral 
joint pain while serving in the Persian Gulf.  The examiner 
observed that service medical records were negative for any 
such complaints.  The veteran reported that the character of 
the arthralgia had not changed over the years.  The pain is 
not consistent, does not include swelling or difficulty with 
range of motion and migrates from joint to joint.  

The examiner conducted a physical examination and obtained x-
ray studies of the ankles, hips, lumbosacral spine, lumbar 
spine and both hands.  Diagnoses included degenerative joint 
disease of the lumbar spine and arthralgia of the hands, hips 
and knees of unknown etiology.  The examiner commented that 
the veteran's symptoms, including character, quality and 
intensity have not changed or altered since his original 
complaint.  The examiner further commented that "arthralgia 
of multiple joints of unknown etiology" is an acceptable 
medical diagnosis.  

Private medical records include an October 1998 diagnosis of 
muscle strain, low back.  

VA treatment records include a March 2000 chart entry noting 
the veteran's complaint of joint pain, most recently in the 
left elbow.  The assessment was that of joint pain, helped by 
medication.  

The veteran has reiterated his claim that the multiple joint 
pain began during his Persian Gulf service in numerous 
written statements and at the January 1998 personal hearing 
at the RO.

III.  Analysis

In the present case, the veteran contends that he suffers 
from multiple joint pain as a result of service in the 
Southwest Asia Theater of operations.  He claims, in essence, 
that his signs and symptoms are a manifestation of chronic 
disability due to undiagnosed illness.  As the veteran has 
indicated that his joint pains began while he was still 
serving in the Persian Gulf, the Board will also consider 
whether the claims file otherwise establishes a nexus between 
any currently diagnosed disability and service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  A Persian Gulf veteran is a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

A review of the claims file indicates that the RO did not 
specifically consider this change to the undiagnosed illness 
statute or the amendment which extended the period within 
which claimed disabilities must become manifest to December 
31, 2006.  However, given the clear lack of entitlement to 
service connection under either criteria (as detailed below), 
the veteran is not prejudiced by the Board's initial 
consideration of the revised statutes.  See Bernard, 4 Vet. 
App. at 384. 

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War; 
hence, the provisions of the cited statute and regulation are 
applicable.  However, after considering the medical evidence 
of record in light of the above-referenced criteria, the 
Board finds that service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not warranted.  The medical record 
reflects that the veteran's claimed joint pain affecting 
multiple joints have been attributed to known clinical 
diagnoses.  The December 2002 VA examiner diagnosed 
degenerative joint disease of the lumbar spine, and 
arthralgia of the hands, hips and knees of unknown etiology.  
In addition, the examiner specifically addressed the Board's 
examination request and stated that the diagnosis 
"arthralgia of multiple joints of unknown etiology" is an 
acceptable medical diagnosis.  He also noted that the low 
back symptoms were attributable to degenerative joint disease 
of the lumbar spine.  

Furthermore, there is no medical evidence that relates the 
veteran's symptoms to undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as 
fibromyalgia.  The Board also notes that the Secretary has 
not, to date, determined that multiple joint pain warrants a 
presumption of service connection.  Under these 
circumstances, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, service connection for 
multiple joint pain as manifestations of chronic disability 
due to undiagnosed illness, under that statute, is precluded.  

The Board also notes that record provides no other basis for 
a grant of service connection for the veteran's multiple 
joint pain-or, more specifically, for any disability 
manifested by joint pain.  See 38 C.F.R. § 1110; 38 C.F.R. 
§ 3.303.  As noted above, the veteran's service medical 
records do not reflect multiple joint symptoms or any 
diagnosis of either degenerative joint disease or arthralgia.  
Moreover, there is no competent evidence of a nexus between 
either diagnosed disability and the veteran's military 
service.  As noted above, the December 2002 examiner 
diagnosed arthralgia of unknown etiology, and did not relate 
the condition to service.  Additionally, the veteran has 
neither presented nor alluded to the existence of any medical 
evidence that links any disability manifested by joint pain 
to service.  

The Board has considered the veteran's assertions in the 
connection with the instant claim.  The veteran is competent 
to offer statements that he experiences multiple joint pain.  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he 
does, in fact, suffer from any chronic disability manifested 
by those symptoms; and, if so, whether that disability is, in 
fact, medically related to service.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge ").

For all the foregoing reasons, the claim for service 
connection must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but finds 
that the competent evidence neither supports any finding 
that, nor is in relative equipoise on the question of 
whether, the veteran has multiple joint pain or disability 
manifested by multiple joint pain that is medically related 
to his military service.  Accordingly, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for multiple joint pain, to include as due 
to undiagnosed illness, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

